Exhibit 10.3

PERFORMANCE SHARE UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

 

        (“Grantee”)  

by CommScope Holding Company, Inc. (the “Company”) of

                 performance share units convertible, on a one-for-one basis,
into shares of Stock (the “Units”).

The Units are granted pursuant to and subject to the provisions of the CommScope
Holding Company, Inc. 2013 Long-Term Incentive Plan (the “Plan”) and to the
terms and conditions set forth on the following pages (the “Terms and
Conditions”). By accepting the Units, Grantee shall be deemed to have agreed to
the Terms and Conditions and the Plan. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

Grantee will have the right to earn between 0% and 150% of the Units based on
the Company’s achievement of performance goals relating to Aggregate Adjusted
Operating Income for fiscal years 2015 and 2016 (the “Performance Period”), as
set forth on Appendix A.

Within 60 days after the Performance Period ends, the Committee will determine
and certify the Company’s performance against the performance goals and will
determine the number of Units eligible for vesting (the “Confirmed Units”). The
date such certification occurs is referred to in this certificate as the
“Certification Date.” Unless vesting is accelerated as provided in the Plan or
Section 2 of the Terms and Conditions, the Confirmed Units shall vest (become
non-forfeitable) in accordance with the following schedule, subject to Grantee’s
Continuous Service on the applicable vesting date.

 

Continuous Service

after Grant Date

  

Percent of

Confirmed Units Vesting

Later of the Certification Date or the 2nd Anniversary of the Grant Date    50 %
3rd Anniversary of the Grant Date    50 %

IN WITNESS WHEREOF, CommScope Holding Company, Inc., acting by and through its
duly authorized officers, has caused this Award Certificate to be duly executed.

 

COMMSCOPE HOLDING COMPANY, INC.   By:     Its:     Grant Date: February 24, 2015



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Performance and Certification. The Units will become eligible for vesting
based upon the Company’s performance against the performance goals specified in
Appendix A. No Units will become Confirmed Units unless and until the Committee
determines and certifies the performance following the Performance Period. To
the extent the Company fails to achieve 100% of the performance conditions,
Grantee shall forfeit all right, title and interest in and to the Units that do
not become Confirmed Units as of the Certification Date and the non-Confirmed
Units will be reconveyed to the Company without further consideration or any act
or action by Grantee.

2. Vesting of Confirmed Units The Confirmed Units will vest and become
non-forfeitable on the earliest to occur of the following (each, a “Vesting
Date”):

 

(a) The Confirmed Units will vest as to the percentages specified on the cover
page hereof, on the respective Vesting Dates specified on the cover page hereof,
provided Grantee is then still providing Continuous Service to the Company.

 

(b) If Grantee’s Continuous Service is terminated due to death or Disability,
then:

(i) if such termination occurs during the Performance Period, the Units shall
not expire on account of the Participant’s termination and shall remain eligible
to vest based upon actual performance over the Performance Period. To the extent
the performance goals are met for the Performance Period, the Units will vest on
the Certification Date, and any non-Confirmed portion of the Prorated Portion
will be forfeited, and

(ii) if such termination occurs after the Performance Period, then all of the
Confirmed Units will vest on the date of such termination.

 

(c) If a Change in Control occurs and the Units are not assumed by the surviving
entity or otherwise equitably converted or substituted in connection with the
Change in Control, then:

(i) if such Change in Control occurs during the Performance Period, the number
of Units shall be prorated by multiplying it by a fraction, the numerator of
which is the number of days elapsed from the commencement of the Performance
Period through the date of the Change in Control, and the denominator of which
is 730, and such prorated portion of the Units shall vest immediately prior to
the Change in Control based upon (x) deemed performance against the “target”
level if the Change in Control occurs during the first half of the Performance
Period, or (y) actual performance measured as of the date of the Change in
Control (after prorating the performance conditions based upon the number of
days elapsed from the commencement of the Performance Period through the date of
the Change in Control) if the Change in Control occurs during the second half of
the Performance Period, and the remaining unvested portion of the Units shall be
forfeited and cancelled as of the Change in Control, and

(ii) if such Change in Control occurs after the Performance Period, then all of
the Confirmed Units will vest immediately prior to the Change in Control.

 

(d) If a Change in Control occurs and the Units are assumed by the surviving
entity or otherwise equitably converted or substituted in connection with the
Change in Control, then, if within two years after the effective date of the
Change in Control Grantee’s employment is terminated without Cause or Grantee
resigns for Good Reason, then:

 

(i) if such termination occurs during the Performance Period, the number of
Units shall be prorated by multiplying it by a fraction, the numerator of which
is the number of days elapsed from the commencement of the Performance Period
through the date of such termination, and the denominator of which is 730, and
such prorated portion of the Units shall vest on the date of such termination
based upon (x) deemed performance against the “target” level if such termination
occurs during the first half of the Performance Period, or (y) actual
performance measured as of the date of such termination (after prorating the
performance conditions based upon the number of days elapsed from the
commencement of the Performance Period through the date of the termination) if
the Change in Control occurs during the second half of the Performance Period,
and the remaining unvested portion of the Units shall be forfeited and cancelled
as of the date of such termination, and

(ii) if such termination occurs after the Performance Period, then all of the
Confirmed Units will vest on the date of such termination.

If Grantee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b) or (d) above, Grantee shall forfeit all
right, title and interest in and to the then unvested Units as of the date of
such termination and the unvested Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.

3. Conversion to Stock. The Units that vest upon a Vesting Date will be
converted to shares of Stock. The shares of Stock will be registered in the name
of Grantee as of the Vesting Date, and certificates for the shares of Stock (or,
at the option of the Company, statements of book entry notation of the shares of
Stock in the name of Grantee in lieu thereof) shall be delivered to Grantee or
Grantee’s designee upon request of Grantee as soon as practicable after the
Vesting Date.

4. Dividend Rights. If any dividends or other distributions are paid with
respect to the Stock while the Units are outstanding, the dollar amount or fair
market value of such dividends or distributions with respect to the number of
shares of Stock then underlying the Units shall be credited to a bookkeeping
account and held (without interest) by the Company for the account of Grantee.
Such amounts shall be subject to the same vesting and forfeiture provisions as
the Units to which they relate. Accrued dividends held pursuant to the foregoing
provision shall be paid by the Company to Grantee on the applicable Vesting
Date.

5. Voting Rights. Grantee shall not have voting rights with respect to the
Units. Upon conversion of the Units into shares of Stock, Grantee will obtain
full voting rights and other rights as a stockholder of the Company.



--------------------------------------------------------------------------------

6. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an Affiliate. The Units are not assignable or transferable by Grantee other than
to a beneficiary or by will or the laws of descent and distribution.

7. Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units will not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

8. No Right of Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue to provide services to, the Company or any Affiliate.

9. Payment of Taxes. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the vesting or settlement of the Units. The
withholding requirement may be satisfied, in whole or in part, by withholding
from the settlement of the Units Shares having a Fair Market Value on the date
of withholding equal to the minimum amount (and not any greater amount) required
to be withheld for tax purposes, all in accordance with such procedures as the
Company establishes.

10. Stockholders Agreement; Registration Rights Agreement. As a condition to the
issuance of Shares of Stock hereunder, Grantee agrees that such Shares shall be
subject to all of the terms, conditions and restrictions contained in any
Stockholders Agreement by and among the Company and the Company’s stockholders
and in any Registration Rights Agreement by and among the Company and the
Company’s stockholders and that Grantee will become a party to and subject to
such Stockholders Agreement and such Registration Rights Agreement.

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

12. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

13. Severability. If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

14. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to CommScope Holding Company, Inc.,
1100 CommScope Place, SE, Hickory, North Carolina 28602, Attn: Corporate
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

15. Compensation Recoupment Policy. The Units and any Stock issued thereunder
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to Grantee and to awards of this type.



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE GOALS

(AGGREGATE ADJUSTED OPERATING INCOME)

Grantee may earn a percentage of the Units based on the Company’s Aggregate
Adjusted Operating Income over the Performance Period, as provided in the
following table. Payouts between performance levels will be determined to the
nearest tenth of a percentage point using linear interpolation.

 

Degree of Performance Attainment

  

Aggregate Adjusted Operating
Income

($, in millions)

  

Achievement of Performance Goal

(% of Units)

Maximum    2,253.282    150% Target    1,877.735    100% Threshold    1,502.188
   50% Less than Threshold    Below 1,502.188    0%

For purposes of this award, Aggregate Adjusted Operating Income shall mean
“Operating Income (Loss)” for fiscal years 2015 and 2016, combined, as such term
appears on the Company’s Consolidated Statements of Operations for 2015 and
2016, increased or reduced by each of the following to the extent that any such
item is used to determine “Operating Income (Loss)”: (i) amortization;
(ii) certain extraordinary, unusual or non-recurring charges, expenses or losses
(including Impairment Charges in the Consolidated Statement of Operations);
(iii) certain restructuring costs, integration costs and equity-based
compensation expenses (including the expense from cash based awards issued under
the Plan that may be settled with the Company’s Common Stock); (iv) transaction
fees and expenses and purchase accounting adjustments; and (v) income or gains
corresponding to certain extraordinary, unusual or non-recurring items.

If the Company’s proposed acquisition (the “Acquisition”) of TE Connectivity
Ltd.’s Telecom, Enterprise and Wireless businesses (the “TE Business”) closes in
2015, then the Aggregate Adjusted Operating Income calculation for fiscal year
2015 will exclude the TE Business (so that it is calculated for the entire year
based on the Company alone). Similarly, the calculation of Aggregate Adjusted
Operating Income for fiscal year 2016 will include the TE Business (so that it
is calculated based on the Company and the TE Business combined).

In the event that the Acquisition does not close in 2015, or in the event of an
acquisition or disposition of any other business, line of business or assets,
the Committee shall in good faith and in such manner as it may deem equitable
adjust the performance goals and the calculation of Aggregate Adjusted Operating
Income to reflect the projected effect of such transaction(s) or event(s), in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available with respect to the Units.